Citation Nr: 1424246	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.H., and E.C.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to August 1977.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2007, the appellant, J.H., and E.C. testified before a Decision Review Officer at the RO.  In October 2009, the appellant and J.H. testified before the undersigned Veterans Law Judge at Board hearing held at the RO.  Transcripts of both hearings are of record.

In January 2010, September 2011, and April 2013, the Board remanded the issue now on appeal for additional evidentiary development and due process considerations.  For the reasons discussed below, another remand is unfortunately required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, however, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013).  

In this case, service connection is currently in effect for the following disabilities:  fibrositis syndrome, rated as 40 percent disabling; degenerative joint disease of the cervical spine, rated as 30 percent disabling; and varicose veins of the left popliteal area, rated as 10 percent disabling.  The appellant is in receipt of a combined disability rating of 60 percent.  Thus, she does not meet the schedular criteria for a total rating based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a) (2013).  

It is the established policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  A review of the record indicates that in March 2012, the Director of Compensation Service reviewed the appellant's claim and denied a total rating based on individual unemployability on an extraschedular basis, finding that the evidence did not demonstrate that the appellant is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  

In April 2013, after reviewing the procedural history set forth above and the available record, the Board concluded that both a VA medical examination and vocational rehabilitation assessment were necessary in order to reach an appellate determination on the claim.  38 U.S.C.A. § 5103A(d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2013).  Accordingly, the Board remanded the matter to the RO with instructions to (1) obtain a VA medical examination and opinion addressing whether the appellant's service-connected disabilities preclude her from securing and following substantially gainful employment; and (2) thereafter arrange for the appellant to undergo a VA vocational rehabilitation assessment addressing whether her service-connected disabilities render her unable to secure and follow substantially gainful employment.  

Pursuant to the Board's remand instructions, the appellant underwent VA medical examination in May 2013.  After examining the appellant and reviewing the record, the examiner concluded that although the appellant's service-connected disabilities prevented her from holding light and heavy physical employment, she remained capable of sedentary employment.  A review of the claims folder as well as the appellant's Virtual VA and VBMS files, however, contains no indication that the RO/AMC obtained the VA vocational rehabilitation assessment ordered by the Board.  Under these circumstances, another remand is required in order to ensure that VA has fulfilled its statutory to assist.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the appellant to undergo a VA vocational rehabilitation assessment.  The assessment should address whether the appellant's service-connected disabilities render her unable to secure and follow substantially gainful employment.  All efforts to complete this directive should be documented and, if an assessment cannot be obtained, the reasons for this should be clearly stated in the file.

2.  After the action set forth above, is completed, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


